Case 1:19-cv-04216-ILG-PK Document 40 Filed 08/29/19 Page 1 of 1 PageID #: 135
                                                                                    New Jersey Office
                                                                                    1719 Route 10 East
                                                                                    Suite 106
  LAW OFFICES OF                                                                    Parsippany, NJ 07054
                                                                                    T. (973) 898-1177
                                                                                    F. (973) 898-1230
ALAN R. ACKERMAN                                                                    New York Office
                                                                                    26 Whittier Road
                                                                                    Blauvelt, NY 10913
                                                                                    Please respond to NJ Office

August 29, 2019                                                                     Alan R. Ackerman, Esq.
                                                                                    Counsellor at Law
Via CM/ECF                                                                          araesq@alanackermanlaw.com
                                                                                    Admitted NJ, NJ District Court
                                                                                    3rd Cir. Court of Appeals
Honorable Peggy Kuo, U.S.M.J.
U.S. District Court Eastern District of New York                                    Steven A. Jayson, Esq.
                                                                                    sjayson@alanackermanlaw.com
U.S. Courthouse                                                                     Admitted NJ, NY
Room 1207S                                                                          NJ District Court, EDNY, SDNY

225 Cadman Plaza East
Brooklyn, NY 11201

       Re:     Gill v. Jus Broadcasting Corp. et al.
               Case No. 1:19-cv-4216 (ILG)(PK)

Dear Magistrate Judge Kuo:

       Today this office filed Notice of Motion for my admission to appear pro hac vice in the
within matter. Opposing counsel, Paul Batista, Esq., has advised that he consents to my admission.
Upon review of the Motion, if the Court approves, please enter my admission pro hac vice.

                                                       Respectfully submitted,

                                                       LAW OFFICES OF ALAN R. ACKERMAN

ARA/st                                                 BY:    Alan R. Ackerman
                                                              ALAN R. ACKERMAN, ESQ.
cc:    Mr. Kashmir Gill (via email only)
       Paul Batista, Esq. [via CM/ECF]
       Steven A. Jayson, Esq. [via CM/ECF]
